Citation Nr: 1116630	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-13 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in January 2010, as the Veteran was scheduled for a VA examination, which included audiological testing and a medical nexus opinion.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's bilateral hearing loss is related to active service, or that sensorineural hearing loss was manifested to a compensable degree within one year after the Veteran's separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the July 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's VA treatment records and the Veteran underwent VA examinations in 2008 and 2010.  The Board finds that the VA examination in May 2010 was adequate and included a review of the claims folder and a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The May 2010 VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

III. Factual Background and Analysis

The Veteran contends he has bilateral hearing loss as a result of exposure to loud noise from heavy machinery as a sheet metal worker during his service in the Navy.  

The Veteran's DD-214 confirms that he served as a metal worker in service, and statements submitted by fellow service members, D.P. and P.M., note that the Veteran's duties involved operating a "pneumatic hammer that chipped steel from decks and bulkheads'" which caused a "deafening noise."  It was also reported by the Veteran and by both D.P. and P.M. that no hearing protection was used in performing these duties in service.

The Board acknowledges that the Veteran is certainly capable of providing a history of exposure to excessive noise in service, and the Board has no reason to doubt his claim that he was exposed to excessive noise in service.  Likewise, the Board notes that based upon the most recent audiological evidence of record, it is clear that the Veteran has a current bilateral hearing loss disability, under 38 C.F.R. § 3.385.  What is at issue here is whether the Veteran's current bilateral hearing loss is related in any way to his exposure to excessive noise during his active service.  

On VA examination in October 2008, the diagnoses included right ear sensorineural hearing loss and left ear hearing within normal limits.  The examiner opined that the Veteran's left ear hearing loss did not reflect the pattern of hearing loss due to noise exposure, and that therefore his hearing loss was not caused by or a result of service.  Another VA examination/opinion was sought, and on a VA examination report dated in May 2010, the diagnosis was right ear sensorineural hearing loss and left ear mixed hearing loss.  The examiner noted that the Veteran's hearing loss in the right ear was not consistent with the pattern of hearing loss due to noise exposure, and that the testing performed in 2008 revealed the left ear to be within normal limits and also did not fit the pattern of hearing loss due to noise exposure.  The examiner noted that the Veteran's left ear hearing loss had a conductive component, even though the tympanogram was within normal limits.  The examiner indicated that there was no evidence in the claims folder revealing that any hearing loss or ear trauma occurred in service.  The examiner opined that the Veteran's hearing loss was not caused by or a result of service.  The Board also notes that the Veteran has not submitted any competent medical evidence to the contrary.

The Board acknowledges the Veteran's belief that his current hearing loss is related to noise exposure in service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau; Buchanan, supra.  He is certainly competent to report exposure to loud noise in service as well as to report any hearing loss symptoms he may have experienced in service.  However, the Board does not believe that linking in-service noise exposure to the onset of bilateral sensorineural hearing loss, as contrasted to merely reporting hearing loss symptoms in service, is subject to lay diagnosis.  That is to say, the Board finds no basis for concluding that a lay person, such as the Veteran, would be capable of discerning whether he had bilateral sensorineural hearing loss related to exposure to noise in service, in the absence of specialized training.  The Board also notes that despite the Veteran's assertions that he had hearing loss in service, his hearing was within normal limits on multiple audiograms in service.  Moreover, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the record appears to show that hearing loss was first reported in 2006, and that right ear hearing loss disability was first shown in June 2006 and left ear hearing loss disability was first shown in May 2010.  The 50+ year span from active service until hearing loss was reported and that hearing loss disability was shown by competent medical evidence goes against the Veteran's claim of any continuity of symptoms after service.

With consideration of the record, the length of time following service prior to a recorded diagnosis of bilateral sensorineural hearing loss, and the absence of any medical opinion suggesting a causal link between the Veteran's bilateral hearing loss and noise exposure in service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim of service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


